DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “peeling trigger section” in claim 1, “peeling section” in claim 1, and “determination section” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The limitation “peeling trigger section configured to impact … from the prepreg state” recites the generic structure “section” followed by the functional language “to impact” without providing sufficient structure required in order to perform the function claimed.  This will be interpreted as structure 14, comprising a motor 141, rotation shaft 142, and wing section 143 and 144, described in applicant’s specification at paragraphs 18, and shown in figures 2, 4A, and 4B, and equivalents thereof.
	The limitation “peeling section configured to hold by suction … and completely peel …” recites the generic structure “section” followed by the functional language “to hold … and completely peel” without reciting sufficient structure required in order to perform the function claimed.  This will be interpreted as structure 15 comprising a suction pad and vertically movable air cylinder supporting the suction pad, described in paragraphs 18 and 37 of applicant’s specification, and shown in figures 2 and 4E, and equivalents thereof.
	The limitation “determination section configured to determine” recites the generic structure “section” followed by the functional language “to determine” without providing sufficient structure required in order to perform the claimed function.  This will be interpreted as requiring a Charge Coupled Device and an image recognition processing device, described in applicant’s specification at paragraph 23, and equivalents thereof.



	 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DONG et al. (US 2015/0314584).
Regarding claims 1 and 5, DONG teaches a mounting table 106; a robot arm 102 that arranges an edge of the composite (prepreg) sheet 110 and protective sheet 112 to overhang an edge of the mounting table (para. 29; fig. 1); a peeling trigger section that physically impacts the sheets comprising a motor, rotation shaft 141 powered by the motor, and wing section (filament) 140a along the shaft (paras. 32-34; fig. 2); and a peeling section (vacuum roller or other mechanism) that suction holds and moves the protective sheet to complete the peeling (para. 34).  The step of “determining a fiber direction” is a mental step only, and DONG, further, teaches observing fiber orientation (para. 35).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONG, as applied to claim 1, above.
 Regarding claim 2, DONG does not teach a section that can determine a fiber orientation and a section that controls a fiber orientation of a sheet material worked upon.  However, determining a fiber orientation equivalent to a mental step of observation, such that it would have been obvious to one of ordinary skill in the art at the time of the invention to use a “section” to sense or determine a fiber orientation because automating a manual process, such as “determination”, has been held per se obvious.  Furthermore, the apparatus of DONG would be functionally capable of working upon a composite prepreg sheet having any fiber orientation between 0 and 180 degrees, where using a “control section” to do so would have been obvious because automating a process has been held per se obvious (MPEP 2144.04).
Regarding claim 3, DONG teaches a peeling trigger section comprising a motor, rotation shaft 141 powered by the motor, and wing section (filament) 140a along the shaft (paras. 32-34; fig. 2).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONG as applied to claim 3 above, and further in view of YOSHIZAWA et al. (US 2008/0011420).
Regarding claim 4, DONG teaches an air nozzle 179 (fig. 8A) that is functionally capable of injecting air to a partially peeled sheet to induce some further peeling, but teaches utilizing the air injection is an alternative to the physical peeling trigger section instead of in addition to the peeling trigger section.  YOSHIZAWA teaches another apparatus for peeling apart sheets 6 and 54 further comprising an air nozzle 60 that injects air to a location between the sheets being peeled (para. 58; fig. 7), wherein one of ordinary skill in the art at the time of the invention to include an air nozzle of YOSHIZAWA in the peeling apparatus of DONG in order to easily and securely peel the protection film in a secure manner (YOSHIZAWA; paras. 72-73).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/               Examiner, Art Unit 1745                                                                                                                                                                                         

/MARK A OSELE/               Primary Examiner, Art Unit 1745                                                                                                                                                                                                        July 15, 2021